              Case 2:19-cv-01112-JAD-NJK Document 23 Filed 12/22/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Robert H. Hale,                                           Case No.: 2:19-cv-001112-JAD-NJK

 4             Plaintiff

 5 v.
                                                                   Order Dismissing Action
 6 Steven T. Mnuchin, Secretary of the Treasury,
   et al.,                                                             [ECF Nos. 21, 22]
 7
           Defendants
 8

 9            Plaintiff Robert H. Hale filed this action in June 2019 “to receive property belonging to

10 him that was erroneously taken by IRS employees as a means of liens and levies.” 1 After some

11 motion practice and various orders by this court, Hale now seeks to “withdraw” his complaint

12 and he asks the court to refund his filing fee. 2 The court construes this request as one for

13 voluntary dismissal under Federal Rule of Civil Procedure 41(a)(2), which allows an action to

14 “be dismissed at the plaintiff’s request only by court order, on terms that the court considers

15 proper.” As Hale has indicated his desire to terminate this matter, and the defendants have not

16 filed an opposition to that request, the court finds good cause to grant the request, dismiss Hale’s

17 claims, and close this case. However, as the court has invested time and resources in this case,

18 which has been pending for a year and half, the court will not refund Hale’s filing fee.

19            IT IS THEREFORE ORDERED that Hale’s motion to withdraw the complaint, which the

20 court construes as a motion for voluntary dismissal [ECF No. 21] is GRANTED. This case is

21 dismissed.

22

23   1
         ECF No. 1 at 1.
     2
         ECF Nos. 21, 22.
        Case 2:19-cv-01112-JAD-NJK Document 23 Filed 12/22/20 Page 2 of 2




 1      IT IS FURTHER ORDERED that Hale’s motion for refund of filing fees [ECF No. 22] is

 2 DENIED.

 3      The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE

 4 THIS CASE.

 5                                                  _________________________________
                                                    U.S. District Judge Jennifer A. Dorsey
 6                                                  Dated: December 22, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             2
